Citation Nr: 0804018	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  05-02 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Senior Counsel






INTRODUCTION

The veteran served on active duty from November 1967 to 
November 1969, including combat service in the Republic of 
Vietnam, and his decorations include the Combat Infantryman 
Badge.


FINDINGS OF FACT

1.  The veteran's PTSD is manifested by occupational and 
social impairment, with deficiencies in most areas, including 
work, family relations and mood, due to severe depression, 
suicidal ideation, difficulty in adapting to stressful 
circumstances, persistent nightmares, flashbacks, intrusive 
thoughts of his Vietnam combat experiences, and an inability 
to establish and maintain effective relationships.  

2.  The preponderance of the evidence shows that the 
veteran's PTSD is not productive of either total occupational 
or social impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent evaluation for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F.3d. 881 (Fed. 
Cir. 2007).  The notice should be provided to a claimant 
before the initial RO decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In a March 2004 letter, which predates the May 2004 rating 
decision on appeal, the RO notified the veteran of the first 
element, i.e., that the evidence needed to show that his PTSD 
had "gotten worse."  See Overton v. Nicholson, 20 Vet. 
App. 427, 440-41 (2006).  The March 2004 letter also 
satisfied the second and third elements because it notified 
the veteran of the evidence he was responsible for submitted 
and identified the evidence that VA would obtain.  In 
addition, the RO advised the veteran to submit any evidence 
in his possession that might substantiate his claim, thus 
satisfying the fourth notice element.  

Further, through his statements, the veteran demonstrated his 
understanding of what was necessary to substantiate his 
increased rating claim, i.e., any notice defect was cured by 
the veteran's actual knowledge.  See Sanders; see also 
Simmons v. Nicholson, Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (holding that actual knowledge by the 
claimant cures defect in notice).  

In any event, the Board finds that a reasonable person could 
be expected to understand from the notices what was needed to 
substantiate his claim, and thus the essential fairness of 
the adjudication was not frustrated.  Id.  As such, the Board 
concludes that, even assuming an notice error, that error was 
harmless.  See Medrano v. Nicholson, 21 Vet. App. 165, 170 
(2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

VCAA notice requirements also apply to all five elements of a 
service connection claim:  veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Since service connection has been established, the 
first three Dingess elements were substantiated prior to the 
appeal, and further notice was not required.  The veteran's 
claim is for an increased rating so only the type of evidence 
necessary to establish a disability rating and effective date 
for the disability are relevant to his claim.  Here, adequate 
notice was not provided to the veteran regarding the fourth 
and fifth elements identified by the United States Court of 
Appeals for Veterans Claims (Court) in Dingess.  As the Board 
is granting his claim for an increased rating and the RO will 
assign an effective date when it implements the Board's 
determination, however, the veteran is not prejudiced.  

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, in April 2004, he was afforded a formal VA 
psychiatric examination, and since that time he has not 
reported that his PTSD has worsened.  As such, the Board 
finds that there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claim.  

Background and Analysis

In his statements, the veteran essentially maintains that he 
has severe social and industrial impairment due to his PTSD 
and that a higher rating is warranted.  In support, he points 
out that the medical evidence shows that the condition is 
productive of suicidal ideation, intense irritability, 
impaired memory and severe impairment socially and 
professionally.  He also emphasizes that he has no friends 
and a poor relationship with his family.

In a March 2001 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating under 
Diagnostic Code 9411, effective June 4, 2000.  In July 2002, 
the RO increased the evaluation of this condition to 50 
percent under Diagnostic Code 9411, effective April 30, 2002.  
The veteran filed this claim seeking a higher rating in March 
2004.

In April 2004, the veteran was formally evaluated by VA.  The 
examiner noted at the outset of his report that he had 
reviewed the veteran's claims folder and observed that he was 
receiving VA outpatient care.  The veteran complained of 
feeling poorly and of having problems sleeping.  He stated 
that he had nightmares two to five times per week involving 
his Vietnam combat experiences.  The veteran noted that he 
was divorced.  He added that although he was employed at the 
same factory for 36 years, his PTSD caused him to have 
interpersonal problems and he only worked half days because 
of his irritability.  The veteran reported that he visited no 
one and that even his daughters "got on his nerves."

The mental status examination revealed that the veteran's 
mood was depressed and his affect constricted.  His thought 
processes were logical but his memory was impaired.  He 
denied having delusions or hallucinations but acknowledged 
suffering from suicidal ideation; however, he denied having 
homicidal ideation.  The examiner diagnosed him as having 
chronic PTSD and estimated the veteran's Global Assessment of 
Functioning (GAF) score was 44.

In addition, the VA outpatient treatment records are 
consistent with the findings and conclusions set forth in the 
March 2004 VA examination report.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  See 38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board must thus 
consider whether the veteran is entitled to any staged 
ratings higher than those presently assigned.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  

The veteran's PTSD is evaluated as 50 percent disabling under 
Diagnostic Code 9411.  Under that code, a 50 percent rating 
is warranted when the disorder causes occupational and social 
impairment, with reduced reliability and productivity, due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 evaluation requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation obsessional rituals that interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control, such as unprovoked 
irritability with periods of violence; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances, including 
work or a worklike setting; and an inability to establish and 
maintain effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  

The Board finds that the evidence supports the assignment of 
a 70 percent rating.  In reaching this determination, the 
Board notes that the VA examiner, who reviewed his records 
and conducted a comprehensive assessment of the veteran's 
psychiatric condition, diagnosed him as having PTSD and 
estimated that his GAF score was 44.  According to Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV), a score 
of 44 reflects a person having serious impairment in social 
and occupational functioning, such as having few friends or 
demonstrating an inability to keep a job.  The Board notes 
that the veteran suffers from depression with suicidal 
ideation, is now working only half days and is socially 
isolated, even from his own family.  The Board thus finds 
that his psychiatric symptomatology most closely approximates 
the criteria required for a 70 percent rating.

The Board concludes, however, that the preponderance of the 
evidence is against a finding that the veteran's PTSD is 
productive of total occupational and social impairment.  The 
medical evidence affirmatively shows that he does not suffer 
from gross impairment in thought processes or communication, 
persistent delusions or hallucinations, exhibit grossly 
inappropriate behavior or an intermittent inability to 
perform activities of daily living.  The medical evidence 
also reflects that he is not disoriented to time or place and 
does not have memory loss for names of close relatives, own 
occupation or own name.  Further, he continues to work, 
albeit fewer hours per day.  Thus, entitlement to a 100 
schedular evaluation is not warranted.

The above determination is based on application of provisions 
of the VA's Schedule for Rating Disabilities.  There is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
an evaluation higher than 70 percent on an extraschedular 
basis.  See 38 C.F.R. § 3.321(b)(1).  There is no indication 
that his PTSD results in marked interference with employment 
i.e., beyond that contemplated in the 70 percent rating.  The 
condition is also not shown to warrant frequent, or indeed, 
any periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  In light of the above, the Board is not required 
to remand the claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a 70 percent rating for PTSD is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


